DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 4 is objected to because of the following informalities:  the limitation “ the forming the first dispersion liquid comprises at least one of a stirring process using a magnetic bar and a sonication process” in lines 1-2 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “ the forming the first dispersion liquid comprises at least one of a stirring process using a magnetic bar or a sonication process”.  Appropriate correction is required.
3.	Claim 14 is objected to because of the following informalities:  the claim is missing a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
6.	Claim 9 recites the limitation "the second dispersing is less than a time for the first dispersing" in lines 1-2.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as "a second dispersing is less than a time for a first dispersing"
7.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 12 recites the limitation "the components in the composition of the first ionomer dispersion solution is the same as a mixing ratio of the components in the composition of the second ionomer dispersion solution" in lines 1-3.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as " components in the composition of the first ionomer dispersion solution is the same as a mixing ratio of  components in the composition of the second ionomer dispersion solution".
9.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “a method of claim 1” is not clear whether it is the same method or different method recited in claim 1.  For the purpose of this Office Action, the limitation has been interpreted as “the method of claim 1”.
Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1-6, 8, 10-12, 14-16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hommura et al. (US 2009/0110967).
Regarding claim 1, Hommura discloses  a method of manufacturing an electrolyte membrane for a fuel cell(title), comprising: forming a first dispersion liquid comprising a first ionomer dispersion solution and an antioxidant(1 g of the liquid composition S1 having polymer H1 dispersed in a dispersion medium, 5 g of cerium oxide, Example 13, [0102]-[0103]); and
forming a second dispersion liquid comprising the first dispersion liquid and a second ionomer dispersion solution(the obtained dispersion liquid was added to liquid composition S1, Example 13, [0102]-[0103]).
Regarding claim 2, Hommura discloses all of the claim limitations as set forth above. Hommura further discloses the first dispersion liquid comprises deionized water (60 g of water, Example 13, [0103]).
Regarding claim 3, Hommura discloses all of the claim limitations as set forth above. Hommura further discloses  the forming the first dispersion liquid comprises a first dispersing 
Regarding claim 4, Hommura discloses all of the claim limitations as set forth above. Hommura further discloses the forming the first dispersion liquid comprises at least one of a stirring process using  a sonication process(ultrasonic waves, Example 13, [0103]).
Regarding claim 5, Hommura discloses all of the claim limitations as set forth above. Hommura further discloses  the first dispersing is performed for 10 minutes ([0103]) which is within the claim range of about 1 min to 60 min, thus reading on the limitation.
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 6, Hommura discloses all of the claim limitations as set forth above. Hommura further discloses the forming the second dispersion liquid comprises a second dispersing(stirring [0103]).
Regarding claim 8, Hommura discloses all of the claim limitations as set forth above. Hommura further discloses the second dispersing is performed through stirring after adding the first dispersion liquid to the second ionomer dispersion solution([0103]).
Regarding claim 10, Hommura discloses all of the claim limitations as set forth above. Hommura further discloses  a composition of the first ionomer dispersion solution is the same as a composition of the second ionomer dispersion solution(liquid composition S1 [0102]-[0103]).
Regarding claim 11, Hommura discloses all of the claim limitations as set forth above. Hommura further discloses in the second dispersion liquid, a weight of the second ionomer 
Regarding claim 12, Hommura discloses all of the claim limitations as set forth above. Hommura further discloses  a mixing ratio of  components in the composition of the first ionomer dispersion solution is the same as a mixing ratio of  components in the composition of the second ionomer dispersion solution([0102]-[0103]).
Regarding claim 14, Hommura discloses all of the claim limitations as set forth above. Hommura further discloses the antioxidant comprises one or more selected from the group consisting of cerium nitrate hexahydrate (Ce(NO3)3.6H2O) ([0046]), and cerium oxide (CeO2)([0103], [0052]).
Regarding claim 15, Hommura discloses all of the claim limitations as set forth above. Hommura further discloses at least one of the first ionomer dispersion solution and the second ionomer dispersion solution comprises a solvent component comprising deionized water ([0102]).
Regarding claim 16, Hommura discloses all of the claim limitations as set forth above. Hommura further discloses at least one of the first ionomer dispersion solution and the second ionomer dispersion solution comprises a perfluorinated sulfonic acid ionomer(Example 13, [0087]-[0102], [0023]-[0030]).
Regarding claim 18, Hommura discloses all of the claim limitations as set forth above. Hommura further discloses further comprising, after the forming the second dispersion
liquid: manufacturing an electrolyte membrane by coating a release film with the second dispersion liquid([0103]); and thermally treating the electrolyte membrane([0103]).
.
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hommura et al. (US 2009/0110967) as applied to claims 1 and 6 above.
Regarding claim 7, Hommura discloses all of the claim limitations as set forth above.  Hommura further discloses the second dispersing is performed for 4 hours ([0103]) which overlaps the claim range of about 1 min to 10 min, thus reading on the claim limitation.
Hommura is explicitly silent to the claimed range, however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
16.	Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hommura et al. (US 2009/0110967) as applied to claim 1 above.
Regarding claim 13, Hommura discloses all of the claim limitations as set forth above. Hommura discloses the  mixture was adjusted so that the content of cerium oxide contained in the polymer would be finally 4.8 wt % ([0103]) and if the content of cerium ions is lower than the  range of 0.3 to 20 mol% of –SO3- groups, no adequate stability against hydrogen peroxide or peroxide radical may be secured, on the other hand, if the content of cerium ions is higher than the above range, no adequate conductivity of hydrogen ions may be secured([0049]-[0050]), but does not explicitly disclose a weight ratio of the first ionomer dispersion solution and the second ionomer dispersion solution in the second dispersion liquid is of about 1:5 to 1:5000.
It would have been obvious to one having ordinary skill in the art to provide a weight ratio of the first ionomer dispersion solution and the second ionomer dispersion solution in the second dispersion liquid is of about 1:5 to 1:5000 in order to balance stability against hydrogen peroxide and conductivity of hydrogen ions, since it has been held that where the general 
Regarding claim 17, Hommura discloses all of the claim limitations as set forth above. Hommura discloses the ion exchange capacity of the fluoropolymer having acidic groups is preferably from 0.7 to 2.5 meq/g dry resin ([0036], Calculation A shows instant range of 0.83 meq/g to 1.43 meq/g) which is broader than the claim range of an equivalent weight (EW) of at least one of the first ionomer dispersion solution and the second ionomer dispersion solution is of about 700 to 1200, thus reading on the limitation.
1/1200 (EW) * 1000 = 0.83 meq/g
1/700 (EW) * 1000 = 1.43 meq/g
	Calculation A
Hommura is explicitly silent to the claimed range however  “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Allowable Subject Matter
17.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in this Office Action on claim 9 is overcome.
In particular, the allowable limitation is a time for the second dispersing is less than a time for the first dispersing.

Hommura discloses in the case of cerium ions, they may be present in the electrolyte membrane in any state so long as they are present as ions, and a state where part of the acidic groups in the ion exchange membrane are ion-exchanged with cerium ions may be mentioned([0039]). Hommura discloses further, the electrolyte membrane does not necessarily contain cerium ions uniformly([0039]).   Hommura discloses the electrolyte membrane may be an ion exchange membrane (laminated membrane) comprising two or more layers, and not all the layers but at least one layer is ion-exchanged with cerium ions, that is, the electrolyte membrane may contain cerium ions nonuniformly in the thickness direction ([0039]). Hommura discloses a time for the second dispersing is 4 hours and a time for the first dispersing is 10 minutes (Example 13, [0103]).   Hommura does not disclose, teach or render obvious the noted claim limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724